Citation Nr: 0312899	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a compensable disability rating for a neck 
wound with a retained foreign body.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 RO rating decision 
that, among other things, denied entitlement to an increased 
disability rating for a service-connected neck wound with a 
retained foreign body.  The Board notes that the issue of 
entitlement to a higher initial disability rating for PTSD 
was also developed for appellate review.  This claim was 
denied by the Board in a February 2003 decision.


REMAND

In February 2003, the Board undertook additional evidentiary 
development in the veteran's case pursuant to authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 19.9(a)(2) (2002)).  The development action 
requested by the Board has resulted in the acquisition of 
three VA examination reports dated in May 2003.  The record 
reflects that the veteran has not yet had the opportunity to 
review the additions to the record pursuant to 38 C.F.R. § 
20.903(b) (2002).

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, No. 327 F.3d 1339 (Fed. Cir. 2003) (DAV), 
held that 38 C.F.R. § 19.9(a)(2) (which authorized the Board 
to conduct its own evidentiary development) was invalid 
because, in conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  DAV does not prohibit the Board from 
developing evidence, provided that the Board does not 
adjudicate the claim based on any new evidence it obtains 
unless the claimant waives initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  See VAOPGCPREC 1-2003 (May 21, 2003).  

In the instant case, as stated above, the veteran was not 
provided the opportunity to review the evidence added to the 
record as a result of the Board's development actions, and he 
has not waived his right to have the additional evidence 
considered initially by the RO.  In addition, as will be 
discussed below, further notification in accordance with 
38 U.S.C.A. § 5103 (West 2002) is required.  Thus, the Board 
will remand this case to the RO.  

Additionally, the Board also notes that the regulations used 
to evaluate skin disabilities have changed since the veteran 
filed his claim in March 2001.  38 C.F.R. § 4.118 (2002); 
67 Fed. Reg. 49596-99 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118).  Where the regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent expressed intent to the contrary.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  Although the 
Board notified the veteran in December 2002 of the changes in 
the rating criteria for rating skin disabilities, the veteran 
has not received notice of all the potentially applicable 
rating criteria under the old schedule for rating skin 
disabilities, such as those that apply to disfiguring scars 
of the neck.  38 C.F.R. § 4.118 (2002).  Therefore, in the 
Board's opinion, the veteran could be prejudiced as a result 
of the Board addressing these matters in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Given that the 
case is being remanded for other reasons, on remand the RO 
should ensure that the veteran is fully informed of all 
potentially applicable old and new rating criteria.  By so 
doing, the veteran will be given ample opportunity to submit 
evidence relative to the potentially applicable criteria and 
have the RO consider the evidence before returning the case 
to the Board.  

The Board notes that the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) (VCAA), was enacted in November 2000.  
Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superceded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA could not assist 
in the development of a claim that was not well grounded.  

Certain notification requirements have been set out by the 
new law.  The Board notes that the Federal Circuit in DAV, 
supra, also held that 38 C.F.R. § 19.9(a)(2)(ii) (requiring 
the Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  

An August 2001 letter from the RO to the veteran is of 
record.  Although the RO acknowledged in the letter that the 
veteran had filed a claim for an increased rating for his 
service-connected neck wound, the letter specifically advised 
him of VA's duty to assist only with regard to his claims of 
entitlement to service connection for hearing loss, tinnitus, 
and PTSD.  (The August 2001 letter did not specifically 
mention the VCAA.)  In this regard, the Board points out that 
the evidence that the veteran was advised to submit in August 
2001--evidence of treatment for hearing loss, tinnitus, and 
PTSD since service--is not relevant to the veteran's neck 
wound increased rating claim where it is the more recent 
evidence of disability that is of primary concern because 
such evidence provides the most accurate picture of the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, the Board finds that the 
August 2001 letter to the veteran that informed him of the 
VA's duty to assist and its application to his hearing loss, 
tinnitus, and PTSD claims was not sufficient notice under 
38 U.S.C.A. § 5103 with respect to his neck wound claim.  
Therefore, upon remand, the Board finds that the RO should 
make clear notification under 38 U.S.C.A. § 5103(a) as to the 
remanded issue.  In re-adjudicating this case, the RO should 
ensure that all notification and development actions required 
by the VCAA are met.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied 
with regards to the specific issue 
remaining on appeal to the extent 
required by law.  See Quartuccio, supra.  
The veteran should be specifically told 
of the information or evidence he must 
submit, and he should also be advised of 
the one-year period for response set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers where he has received treatment 
for his neck wound with a retained 
foreign body since 2000.  The RO should 
ensure that all pertinent records of 
private or VA treatment are procured for 
review.  The RO should assist the veteran 
in obtaining evidence by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2002).  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the veteran's 
claim.  Such adjudication should include 
consideration of Esteban v. Brown, 6 Vet. 
App. 259 (1994) (separate ratings are 
assignable for separate and distinct 
manifestations), if appropriate.  When 
considering whether a separate rating is 
warranted for any scarring, the RO should 
evaluate the disability under 38 C.F.R. 
§ 4.118 at the time that the veteran 
filed his claim, and as amended during 
the pendency of his appeal.  See 
38 C.F.R. § 4.118 (2002); 67 Fed. Reg. 
49596-99 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118)).  If any benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.  The SSOC should include a 
complete recitation of both the old and 
the new rating criteria for rating 
scarring, including those criteria 
pertinent to disfiguring scars.  If the 
veteran does not appear for a scheduled 
examination, the SSOC should specifically 
recite the provisions of 38 C.F.R. 
§ 3.655 (2002) and explain the effect of 
this regulation on the veteran's claim.  
The veteran and his representative should 
be afforded an opportunity to respond. 
(The RO should ensure that the period for 
response set forth in 38 U.S.C.A. 
§ 5103(b) expires before returning the 
case to the Board.)

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2002), the case should be returned to 
the Board.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

